Name: Commission Regulation (EEC) No 3670/87 of 8 December 1987 amending quantitative limits fixed for imports of certain textile products originating in Hungary and Romania
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  international trade
 Date Published: nan

 9 . 12. 87 Official Journal of the European Communities No L 345/17 COMMISSION REGULATION (EEC) No 3670/87 of 8 December 1987 amending quantitative limits fixed for imports of certain textile products originating in Hungary and Romania Whereas, under Article 9 (2) of" Regulation (EEC) No 4136/86, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 4136/86, quantitative limits agreed with third countries are shared between the Member States for 1987 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Romania has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Commu ­ nity limits more fully ; HAS ADOPTED THIS REGULATION : ' Article 1 The quantitative limits for textile products originating in Hungary and Romania, as fixed in Annexes III and IV to Regulation (EEC) No 4136/86, are hereby amended for 1987 as laid down in Annexes I and II hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1987. For the Commission Willy DE CLERCQ Member of the Commission 1 OJ No L 387, 31 . 12. 1986, p. 42. No L 345/18 Official Journal of the European Communities 9 . 12. 87 ANNEX I COMMUNITY AND REGIONAL QUANTITATIVE LIMITS AGREED FOR THE YEARS 1987 TO 1991 Cate ­ gory CCT heading No NIMEXE-code (1987) Description Third country Units Years Annual quantitative limits 91 62.04 A II B II 62.04-23, 73 Tents Hungary tonnes 1987 1988 1989 1990 1991 438 448 466 485 504 ANNEX II MEMBER STATES BREAKDOWN OF QUANTITATIVE LIMITS AGREED FOR 1987 Cate ­ gory CCT heading No ( 1987) NIMEXE-code (1987) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1987 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10, 12, 15, 19, 20, 22, 25, 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics) Romania I D tonnes 56 370 15 61.02 B la) II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-05, 31 , 32, 33, 35, 36, 37, 39, 40 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) Romania I UK 1 000 pieces 340 101 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres Romania F BNL 1 000 pieces 127 84 91 62.04 A II B II 62.04-23, 73 Tents Hungary BNL ^EC tonnes 26 438